Notice of Pre-AIA  or AIA  Status

The present application is being examined under the pre-AIA  first to invent provisions. 

Reissue Applications

1.	Reissue application 15/218,310 was filed 07/25/2016 as a continuation reissue of Application 13/678,413 filed on 11/15/2012 which issued as US RE46,082E which was a reissue of US 7,835,907 issued on 11/16/2010 from application 11/312,457 filed on 12/21/2005.
Because the instant reissue application was filed on or after September 16, 2012, the statutory provisions of the America Invents Act (“AIA ”) will govern this reissue proceeding and all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the current provisions.  37 CFR 1.171 through 1.178 are rules directed to reissue.
Because the effective filing date of the related original patent application that the reissue application is based on is not on or after March 16, 2013, the AIA  First Inventor to File (“AIA -FITF”) provisions do not apply.  Instead, the earlier ‘First to Invent’ provisions apply.

2.	This action is responsive to communications:  Amendments and Remarks filed on 09/28/2021.
 


Reissues

4.	Applicant is reminded of the continuing obligation under 37 CFR 1.178(b), to timely apprise the Office of any prior or concurrent proceeding in which Patent No. 7,835,907 and/or RE46,082 is or was involved. These proceedings would include any trial at the Patent Trial and Appeal Board, interferences, reissues, reexaminations, supplemental examinations, and litigation. 
Applicant is further reminded of the continuing obligation under 37 CFR 1.56, to timely apprise the Office of any information which is material to patentability of the claims under consideration in this reissue application.
These obligations rest with each individual associated with the filing and prosecution of this application for reissue. See also MPEP §§ 1404, 1442.01 and 1442.04.


Claim Rejections - 35 USC § 112
5.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.


The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

6.	Claims 16, 18-20, 22-24, and 26-27 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claims 16, 18-20, 22-24, and 26-27 are rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, as based on a disclosure which is not enabling.  The disclosure does not enable one of ordinary skill in the art to practice the invention without decoding input bitstreams losslessly and dequantizing quantized spectrum components, which is/are critical or essential to the practice of the invention but not included in the claim(s). See In re Mayhew, 527 F.2d 1229, 188 USPQ 356 (CCPA 1976). Claims 16, 20, and 24 have been amended to omit an essential steps of decoding input bitstreams into spectral signals losslessly and dequantizing important-spectrum components as described in the specification.  Figures 6 and 8 and columns 6-7 outline the method of filling noise in which the step of dequantizing a noise level first entails decoding input bitstreams losslessly and dequantizing quantized spectrum components.  These steps are considered essential to the practice of the invention but .
Claims 18-19, 22-23, and 26-27 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph for incorporating the deficiencies of their base claim from which they depend.

Claim Rejections - 35 USC § 251

7.	Claims 16, 18-20, 22-24, 26 and 27 are rejected under 35 U.S.C. 251 as being an improper recapture of broadened claimed subject matter surrendered in the application for the patent upon which the present reissue is based. See Greenliant Systems, Inc. et al v. Xicor LLC, 692 F.3d 1261, 103 USPQ2d 1951 (Fed. Cir. 2012); In re Shahram Mostafazadeh and Joseph O. Smith, 643 F.3d 1353, 98 USPQ2d 1639 (Fed. Cir. 2011); North American Container, Inc. v. Plastipak Packaging, Inc., 415 F.3d 1335, 75 USPQ2d 1545 (Fed. Cir. 2005); Pannu v. Storz Instruments Inc., 258 F.3d 1366, 59 USPQ2d 1597 (Fed. Cir. 2001); Hester Industries, Inc. v. Stein, Inc., 142 F.3d 1472, 46 USPQ2d 1641 (Fed. Cir. 1998); In re Clement, 131 F.3d 1464, 45 USPQ2d 1161 (Fed. Cir. 1997); Ball Corp. v. United States, 729 F.2d 1429, 1436, 221 USPQ 289, 295 (Fed. Cir. 1984).  A broadening aspect is present in the reissue which was not present in the application for patent.  The record of the application for the patent shows that the broadening aspect (in the reissue) relates to claimed subject matter that applicant previously surrendered during the prosecution of the application.  Accordingly, 
It is noted that the following is the three step test for determining recapture in reissue applications (see: MPEP 1412.02(I)):
 “(1) first, we determine whether, and in what respect, the reissue claims are broader in scope than the original patent claims; 
(2) next, we determine whether the broader aspects of the reissue claims relate to subject matter surrendered in the original prosecution; and 
(3) finally, we determine whether the reissue claims were materially narrowed in other respects, so that the claims may not have been enlarged, and hence avoid the recapture rule.”
(Step 1: MPEP 1412.02(A))  In the instant case, and by way of the amendment, Applicant seeks to broaden independent claims 16, 18-20, 22-24, 26 and 27 in this reissue at least by deleting/omitting the patent claim language requiring, “dequantizing quantized spectrum components, of decoded spectral signals, surrounded by spectrum components during an encoding of the input bitstream that were quantized to within the encoding”
(Step 2: MPEP 1412.02(B))  The record of the prior 11/312,457 application prosecution indicates that in the responses filed on 11/09/2009, Applicant argued in an attempt to overcome the applied prior art references that they did not disclose “dequantizing quantized spectrum components quantized to non-zero of decoded spectral signals".  This language was added to overcome the prior art rejections under El-Maleh, US 6,782,361.  A full overview of the response indicates that El-Maleh did not teach the feature of extracting important spectrum components from the spectral signals in the frequency domain, and quantizing the important-spectrum components based on a psychoacoustic analysis of the spectral signals.  In a subsequent non-final office action, Examiner rejected the claims under 35 USC 112, first paragraph for failing to comply with the written description requirement and 35 USC 112, second paragraph for failing to point out and distinctly claim the invention with respect to the term “important spectrum component”.  Applicant’s response on 05/12/2010 then modified the prior amendment to overcome these 35 U.S.C. 112 first paragraph rejections; however, the complete removal of these limitations now falls in the category of recapture as it is not reciting this feature at all.  The latest amendment removes the amendment regarding the dequantizing quantized spectrum component steps entirely which again falls under recapture because the elimination of this subject matter is directly related to subject matter that applicant previously surrendered during the prosecution of the application.  
Further, it is noted on 07/09/2010, Examiner noted in the Reasons for Allowance that the prior art did not teach “dequantizing quantized spectrum components, of decoded spectral signals, surrounded by spectrum components during an encoding of the input bitstream that were quantized to non-zero within the encoding” among other features.  
Subject matter is previously surrendered during the prosecution of the original application by reliance on an argument/statement made by applicant that a limitation of the claim(s) defines over the art.  It is noted that a patent owner (reissue applicant) is 
Therefore, in the instant case the claimed limitations recited above are surrendered subject matter and some of the broadening of the reissue claims, as noted above, are clearly in the area of the surrendered subject matter.
(Step 3: MPEP 1412.02(C)) It is noted that reissue claims 16, 18-20, 22-24, 26 and 27 were not materially narrowed in other respects that relate to the surrendered subject matter to avoid recapture.

Response to Arguments

8.	Applicant’s amendments necessitated a new grounds of rejection under 35 USC 112, first and second paragraph above as well as 35 USC 251.  Regarding the prior art rejections, Examiner previously noted that upon further review, Examiner agrees that the prior art references do not specifically teach “wherein in the replacing, a starting frequency of a frequency range of spectrum components set to zero, for which the respective noise components are to be replaced, around the spectrum component set to non-zero is determined based on a frame length.”



Conclusion

9.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to RACHNA SINGH DESAI whose telephone number is (571)272-4099.  The examiner can normally be reached on M-F 7:30-4PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RACHNA S DESAI/Primary Examiner, Art Unit 3992                                                                                                                                                                                                        
Conferees:
/William H. Wood/Primary Examiner, Art Unit 3992                                                                                                                                                                                                        
/ALEXANDER J KOSOWSKI/Supervisory Patent Examiner, Art Unit 3992